                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Jeffrey S. Haar,                                                 Case No. 3:18-cv-1188

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

Norfolk Southern Railway Company,

                        Defendant


                                        I.      INTRODUCTION

        Plaintiff Jeffery S. Haar moves for leave to amend his complaint. (Doc. No. 26). Defendant

Norfolk Southern Railway Company filed a memorandum in opposition to the amendment, (Doc.

No. 31), to which Plaintiff replied, (Doc. No. 32).

                                         II.     BACKGROUND

        At all times relevant, Plaintiff Jeffery S. Haar was employed at Defendant Norfolk Southern

Railway Company (“NSR”) as a track foreman. On or about August 14, 2017, while inspecting a

stretch of track after recent repairs near mile post 286 in Toledo, Ohio, Haar slipped and fell,

resulting in injuries. In the original complaint, Haar alleged that he believed the cause of his fall to

be oil residue leaking from a locomotive owned by NSR. Later, in the course of discovery, it was

verified that an NSR locomotive leaked oil onto the area where Haar slipped and fell while in service

on NSR’s tracks. After receiving confirmation of his previous belief, Haar now seeks leave to

amend his complaint, adding a claim of negligence per se under the Federal Employer Liability Act
(“FELA”), 45 U.S.C. § 51, for violations of the Locomotive Inspection Act (“LIA”), 49 U.S.C. §

20701, and its regulations.

                                            III.    STANDARD

        After the period to amend the pleading as a matter of course has expired, “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “In the absence of any

apparent or declared reason – such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, futility of amendment, etc. – the leave

sought should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see

also Head v. Jellico Hous. Auth., 870 F.2d 1117, 1123 (6th Cir. 1989). “Notice and substantial prejudice

to the opposing party are critical factors in determining whether an amendment should be granted.”

Hageman v. Signal L. P. Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

        “A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6)

motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000); see also

Thiokol Corp. v. Dep’t of Treasury, State of Mich., Revenue Div., 987 F.2d 376, 383 (6th Cir. 1993)

(“[W]here a proposed amendment would not survive a motion to dismiss, the court need not permit

the amendment”). To survive a Rule 12(b)(6) motion to dismiss, a complaint “does not need

detailed factual allegations [but] requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). A complaint also will not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557). While

the court must accept all factual allegations contained in the complaint as true, it need not give the

same deference to legal conclusions. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.


                                                      2
                                             IV.       DISCUSSION

        “The Federal Employers’ Liability Act provides the exclusive right of action to ‘any person,’

such as [Haar], ‘suffering injury while he is employed by an interstate railroad,’ such as [NSR].”

Edwards v. CSX Transp. Inc., 821 F.3d 758, 760 (6th Cir. 2016) (quoting 45 U.S.C. § 51) (original

brackets omitted). Claims under the FELA take two forms: negligence and negligence per se. Id. at

760. Haar asserted a claim of negligence in the original complaint and now seeks to amend the

complaint to add a claim of negligence per se, alleging NSR violated the LIA and its regulations.

(Compare Doc. No. 1 with Doc. No. 26-1).

        The LIA, formerly known as the Boiler Inspection Act, 1 “impos[es] on interstate railroads

‘an absolute and continuing duty’ to provide safe equipment.” Urie v. Thompson, 337 U.S. 163, 188

(1949) (quoting Lilly v. Grand Trunk W. R.R. Co., 317 U.S. 481, 485 (1943) (further citation omitted).

“A railroad can violate the LIA by either: 1) failing to comply with regulations issued by the Federal

Railroad Administration [FRA], or 2) breaching the broad duty to keep its locomotives’ parts and

appurtenances in proper condition and safe to operate without unnecessary danger of personal

injury.” Munns v. CSX Transp., Inc., 579 F. Supp. 2d 924, 932 (N.D. Ohio 2008) (citations omitted)

(brackets in original) (emphasis added).




1
  The Boiler Inspection Act (“BIA”) was passed in 1911 and expanded in 1915 to apply not only to
the boiler and its appurtenances, but “the entire locomotive and tender and all parts and
appurtenances thereof.” Kurns v. R.R. Friction Prods. Corp., 565 U.S. 625, 629 (2012) (quoting Act of
Mar. 4, 1915, ch. 169, § 1, 38 Stat. 1192). On expansion, the BIA “became commonly known as the
Locomotive Inspection Act.” Id. Because the LIA was merely an expansion of the BIA, case law
interpreting the BIA in frequently used when analyzing the LIA. See, e.g., Munns v. CSX Transp., Inc.,
579 F.Supp.2d 924, 929 (N.D. Ohio 2008) (citing a case discussing the BIA in support of the
statement: “The LIA and FELA should be read together as companion statutes.”).

                                                   3
       Here, Haar asserts NSR not only violated “[f]ederal regulations regarding locomotive safety

and maintenance, including but not limited to 49 C.F.R. § 229.45,” but also breached its broader

duty under the LIA.2 (Doc. No. 26-1 at 6-7).

       Without acknowledging the broader duty, NSR addresses only the alleged violation of 49

C.F.R. § 229.45. (Doc. No. 31). In full, the regulation states:

       All systems and components on a locomotive shall be free of conditions that
       endanger the safety of the crew, locomotive or train. These conditions include:
       insecure attachment of components, including third rail shoes or beams, traction
       motors and motor gear cases, and fuel tanks; fuel, oil, water, steam, and other leaks
       and accumulations of oil on electrical equipment that create a personal injury hazard;
       improper functioning of components, including slack adjusters, pantograph
       operating cylinders, circuit breakers, contactors, relays, switches, and fuses; and
       cracks, breaks, excessive wear and other structural infirmities of components,
       including quill drives, axles, gears, pinions, pantograph shoes and horns, third rail
       beams, traction motor gear cases, and fuel tanks.

49 C.F.R § 229.45. NSR urges me to conclude that, because the regulation concerns the “safety of

the crew, locomotive or train,” Haar cannot assert a violation of the regulation since “[h]e was not a

member of the train crew and not injured on the locomotive.” (Doc. No. 31 at 4). But, such an

interpretation would contravene the Court’s command that the LIA “be liberally construed in the

light of its prime purpose, the protection of employees and others by requiring the use of safe

equipment.” Lilly, 317 U.S. at 385-86.

       Rather than adopting NSR’s interpretation, I read the regulation to require “[a]ll systems and

components on a locomotive…be free of conditions…includ[ing]…oil…leaks… that create a

personal injury hazard,” in any location. In this case, Haar alleges NSR failed to comply with 49

C.F.R. § 229.45 and breached its broader duty under the LIA by using a locomotive that was leaking


2
 In order for the LIA to apply, Haar must show not only that “the condition of the locomotive
created an unnecessary danger of personal injury,” but also that the locomotive was “in use” and
“on [NSR’s] railroad” at the time of the injury. See Munns, 579 F. Supp. 3d at 932. Haar stated both
of these facts in the proposed amended complaint. (Doc. No. 26-1 at 7). Taking these facts as true,
Haar has satisfied his burden with respect to these two elements at this stage in the litigation. NSR
does not contend otherwise.

                                                   4
oil, creating a personal injury hazard on the ground near its tracks. (Doc. No. 26-1 at 6-7). Taking

these facts as true, I conclude Haar has plausibly stated a violation of the LIA, “negligence per se

under the FELA.” See Szekeres v. CSX Transp., Inc., 617 F.3d 424, 427 (6th Cir. 2010).

        Since causation and damages with respect to this claim are not in dispute at this time, Haar

has alleged sufficient facts to state a negligence per se claim under the FELA for NSR’s alleged

violation of the LIA and its regulations. Therefore, because this claim would survive a motion to

dismiss, the amendment is not futile. In turn, since NSR objects only to the futility of the

amendment, no reason remains to deny Haar leave to amend the complaint, as proposed.

                                         V.      CONCLUSION

        For the foregoing reasons, Haar’s motion for leave to amend his complaint is granted.



        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    5
